Citation Nr: 1219646	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  10-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for epilepsy, grand mal. 

2.  Entitlement to an effective date earlier than November 28, 2007, for the grant of a 10 percent rating for epilepsy, grand mal. 


REPRESENTATION

Appellant represented by:	Cathy L. Greiner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1960 to January 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The earlier effective date issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2012, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an increased rating for epilepsy, grand mal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to an increased rating for epilepsy, grand mal, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

During the April 2012 travel Board hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of entitlement to an increased rating for epilepsy, grand mal.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105.

ORDER

The appeal for entitlement to a rating in excess of 10 percent for epilepsy, grand mal, is dismissed.


REMAND

The Veteran contends that he is entitled to an effective date earlier than November 28, 2007, for the grant of a 10 percent rating for epilepsy, grand mal.  Specifically, he maintains that he was awarded a 10 percent rating for service-connected epilepsy, grand mal, for the first few years after service, but then the checks just stopped coming without explanation.   See January 2008 statement from the Veteran and April 2012 travel Board hearing transcript.

Upon review of this case, it appears that the Veteran's original claims file was lost and had to be rebuilt when he filed a claim for increased rating in November 2007.  However, after an apparent attempt by the RO to rebuild the claims file, the Veteran's original claims (including his complete military records) and any actions taken prior to the current appeal still have not been located.  As is pertinent to the matter on appeal, the rebuilt file still does not show the date service connection was established for epilepsy, grand mal, nor does it show the rating(s) assigned for the disability prior to November 2007.  The Board finds that, in light of the VA's duty to assist, the significant gaps in the appellate record in the Veteran's rebuilt claims file preclude adjudicating the claim on appeal until the RO or the AMC provides more information about any attempts to obtain the missing records. 

Additionally, on remand, the Veteran should be requested to provide copies of all relevant documents dated prior to November 2007, to include correspondence to or from VA, which may be in his possession.  In this regard, the Board notes that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should ask the Veteran and his attorney to provide copies of all relevant documents dated prior to November 2007, to include correspondence to or from VA, which may be in their possession.  A copy of any response(s), to include a negative reply, should be included in the rebuilt claims file.  

2.  The RO or the AMC should arrange for exhaustive development to secure any outstanding records missing from the Veteran's missing claims file, to include military records and VA records.  The search should encompass all sources of information, including but not limited to, the service department, the RO and the Records Management Center.  The scope of the search should be documented for the record.

If the claims file cannot be located, the RO or the AMC should make a formal finding as to the unavailability of the Veteran's original claims file.  All records and information obtained should be associated with the claims file. 

If no additional records are obtained, it should be certified for the record that the records do not exist and that all avenues of search have been exhausted.  The Veteran and his attorney must be advised that no additional records were located. 

3.  Thereafter, the RO or the AMC should readjudicate the claim for an effective date earlier than November 28, 2007, for the grant of a 10 percent rating for epilepsy, grand mal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his attorney with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


